The action was instituted to rescind a certain modification agreement dated April 15, 1931, between the parties herein; to have the original separation agreement dated January 2, 1929, adjudged to be in full force and effect; and for a money judgment in favor of the plaintiff against the defendant. Order denying defendant’s motion to dismiss the complaint for insufficiency unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within twenty days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.